[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ORDER #203
The following orders are entered:
1. The defendant husband is ordered to pay the Union Trust College Loan for Alison in the amount of $4,400 plus interest and late charges, if any; and further, the defendant husband is ordered to pay the Union Trust College Loan for Susan in the amount of $6,200 plus interest and late charges, if any.
2. The defendant is ordered to reimburse the plaintiff wife, the two parent loans she took out for their daughter Meghan, totaling $7,000 plus interest.
3. There is one remaining child in college. Provided one and two above are complied with, and the sums paid as ordered, the trustee is authorized to reduce the mortgage amount to $12,500 until such time as the remaining child completes her college education or otherwise as set forth in Paragraph 5.10 of the Separation Agreement.
4. The trustee and the defendant husband shall execute any document necessary to accomplish said reduction. The defendant husband shall be entitled to pursue the substitutions as provided for in Paragraph 5.10 of the Separation Agreement.
COPPETO, JUDGE